Citation Nr: 1042948	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970, including service in the Republic of Vietnam, for which he 
was awarded the Combat Infantry Badge.  The Veteran died in May 
1995.  The appellant seeks benefits as the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material evidence 
had not been received to reopen a claim for service connection 
for the cause of the Veteran's death and from a determination 
issued in July 2004 that, prior to his death, the Veteran did not 
file a claim of entitlement to service connection for diabetes 
mellitus type II as a result of exposure to herbicides.

In a January 2006 decision, the Board upheld the RO's denials of 
the appellant's claims.  Thereafter, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2008, the appellant and the 
Secretary of VA (the parties) filed a Joint Motion for Vacatur 
and Remand (Joint Motion).  The Joint Motion moved for the Court 
to vacate and remand the January 2006 Board decision and, in a 
December 2008 Order, the Court granted the Joint Motion.  

In January 2010, the Board determined that because the Court 
vacated the January 2006 Board decision and remanded the case, 
the May 2006 decision declining to reopen the appellant's claim 
for service connection for the cause of the Veteran's death was 
moot and that the appellant's claim was still pending before the 
Board.  Additionally, in January 2010, the Board determined that 
because it was finding that service connection for diabetes 
mellitus was warranted, the issue of entitlement to service 
connection for the cause of the Veteran's death must be 
readjudicated de novo.  In this regard, the Board remanded the 
claim in January 2010 for additional development.

In connection with this appeal, the appellant's attorney provided 
oral argument on her behalf at a video-conference hearing held by 
a Veterans Law Judge in July 2005; a transcript of such 
proceeding is of record.  Subsequently, the Veterans Law Judge 
left his employment at the Board.  In an October 2009 letter, the 
appellant and her attorney were advised of this fact and provided 
with an opportunity to have another hearing before a Veterans Law 
Judge.  In December 2009, the appellant's attorney indicated that 
she did not wish to appear at an additional hearing and requested 
that her case be considered on the evidence of record.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed cachexia and 
emaciation from which he died in May 1995.  The cachexia and 
emaciation were due to abdominal carcinomatosis, which was due to 
gastric cancer.  Chronic obstructive pulmonary disease (COPD) was 
listed as a significant condition contributing to death but not 
resulting in the underlying cause of death.  Neither of the 
contributing factors nor the COPD were caused by any incident of 
service.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disabilities.  By a January 2010 decision, 
the Board granted service connection for diabetes mellitus, for 
accrued benefits purposes.

3.  The preponderance of the medical evidence shows that the 
Veteran's death was not related to an injury or disease of 
service origin or to a service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

In this case, notice was provided to the appellant in September 
2003, prior to the initial adjudication of her claim in December 
2003.  The September 2003 notice informed her that it was her 
responsibility to support the claim with appropriate evidence, 
and she was provided with the text of the relevant regulations 
relating to VA's duty to notice and assist.

The content of the September 2003 notice letter fully complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, but did not comply with 
the requirements outlined in Hupp.  The Board, however, 
determines that this error is nonprejudicial because:  (1) based 
upon the communications sent to her over the course of this 
appeal, she clearly has actual knowledge of the evidence she is 
required to submit; and (2) based upon her contentions and the 
communications provided to her by VA over the course of this 
appeal, she reasonably understands from the notices provided what 
was needed.  She submitted numerous statements indicating why she 
believes that the Veteran's death was related to his service-
connected diabetes mellitus disability and to his presumed in-
service exposure to herbicide agents.  Based upon these 
statements, it is clear that she was aware what the Veteran's 
service-connected disability was, and that she was required to 
submit evidence in support of a finding that his death was 
related to a service-connected disability.

Specifically, the appellant clearly showed actual knowledge of 
the evidence required to substantiate her claim.  In numerous 
written statements, the appellant demonstrated knowledge of the 
condition the Veteran was service-connected.  In addition, all 
VCAA notices provided by VA were clear and pertinent to the 
appellant's contentions, such that a reasonable person could 
understand what was required to prove the claim.  So, overall, 
she was afforded a meaningful opportunity to participate in the 
adjudication of her claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  And significantly, there is no allegation 
or evidence that the content error affected the essential 
fairness of the adjudication of the claim.  

Moreover, the RO provided the appellant Hupp-compliant notice in 
April 2010, and her claim was readjudicated in June 2010, 
following her receipt of that notice.  Although there was a 
timing error with respect to this notice, the Board concludes 
that the error was nonprejudicial, given the appellant's 
knowledge of the elements necessary to prove her claim, as 
detailed above.

The appellant was provided with the Dingess elements of VCAA 
notice in April 2010.  The timing deficiency with regard to June 
2008 Dingess notice was cured by readjudication of the claim in a 
June 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to VA's duty to assist, the RO attempted to obtain 
all medical records identified by the appellant.  The Veteran's 
service treatment records are in the claims file.  VA and private 
treatment records are in the claims file.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to obtain 
all records relevant to the appellant's claim.

In a cause of death claim VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  In this case, VA obtained an 
opinion in June 2010.  The opinion is thorough and consistent 
with the Veteran's treatment records, and adequately addressed 
the appellant's contentions.  Accordingly, it may be considered 
in deciding the claim.
As such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 
(2010), and that the appellant will not be prejudiced as a result 
of the Board's adjudication of her claim.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2010).  

For a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  38 
C.F.R. § 3.312(b) (2010).  For a service-connected disability to 
constitute a contributory cause, it must contribute substantially 
or materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2010).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  A current disability must be related 
to service or to an incident of service origin.  A claimant 
seeking disability benefits must establish the existence of a 
disability and a connection between a Veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following a Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have 
been incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  Gastric cancer, however, is not among 
those diseases.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2010).  However, an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

The Veteran died in May 1995.  A May 1995 death certificate 
listed his cause of death as cachexia and emaciation.  The 
cachexia and emaciation were due to abdominal carcinomatosis, 
which was due to gastric cancer.  COPD was listed as a 
significant condition contributing to death but not resulting in 
the underlying cause of death.  

By an April 2010 rating decision, the RO granted service 
connection for diabetes mellitus, effective August 23, 1998, 
based upon the decision in Nehmer v. United States Veterans 
Admin'n, 284 F.3d 1158 (9th Cir. 2002).

The appellant, however, does not contend that the Veteran's 
diabetes mellitus contributed substantially or materially to his 
death.  Rather, she contends that the Veteran's cancer was the 
result of his active service, and specifically was related to 
exposure to Agent Orange during service.  Alternatively, she 
asserts that he developed a lipoma during service and that this 
lipoma, many years later, led to his development of gastric 
cancer.

The evidence of record does not show that the Veteran developed 
tumors or any chronic gastric conditions while in service or 
within any applicable presumptive period following his service.  
The first evidence of treatment for gastric cancer is dated in 
June 1988, many years after the Veteran's separation from 
service.  Because no malignant tumors were diagnosed within the 
applicable one year presumptive period following his separation 
from service, service connection for the cause of the Veteran's 
death on a presumptive basis is not warranted.  See 38 C.F.R. 
§ 3.309.  

While the Veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, he 
was not diagnosed with a disease that has been shown to have a 
positive association with exposure to herbicides.  Gastric cancer 
has not been classified as a cancer for which presumptive service 
connection is warranted, based upon exposure to herbicide agents.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  

The appellant, however, contends in the alternative that during 
service the Veteran developed a soft tissue sarcoma, a disease 
for which service connection is warranted on a presumptive basis 
where exposure to herbicide agents is presumed, and that the 
sarcoma led to the later development of gastric cancer.  The 
appellant in this regard submitted medical literature defining a 
soft tissue sarcoma and the most common types of soft tissue 
sarcomas.  Significantly, this literature did not establish the 
Veteran as having had a soft tissue sarcoma, and the evidence of 
record does not otherwise support a finding that the Veteran had 
a diagnosis of soft tissue sarcoma prior to his death.  The 
appellant argues that the lipoma the Veteran had excised in June 
1994 should have been recognized as a soft tissue sarcoma.  
Diagnostic testing, however, confirmed that the lesion was 
benign.  The diagnosis was lipoma showing fat necrosis.  Thus, a 
diagnosis of soft tissue sarcoma was not appropriate.  A June 
2010 VA opinion confirmed that the lipoma was benign and further 
found that it was not related to his history of in-service 
exposure to Agent Orange.

Because the Veteran was not diagnosed with a cancer that has been 
determined to have a positive association with exposure to 
herbicide agents, service connection for the cause of his death 
as secondary to exposure to Agent Orange is not warranted on a 
presumptive basis.  See  38 C.F.R. § 3.309(e).   

As noted above, however, the appellant is not precluded from 
establishing service connection secondary to in-service exposure 
to herbicide agents with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board 
will thus examine whether service connection for the cause of the 
Veteran's death is warranted on a direct basis.

In first addressing whether the Veteran's gastric cancer was 
directly related to exposure to herbicide agents, aside from the 
appellant's argument, there is no evidence suggesting that the 
Veteran developed gastric cancer as a result of his in-service 
exposure to herbicide agents.  The June 2010 examiner 
specifically determined that the Veteran's gastric cancer was 
unrelated to his exposure to Agent Orange in service.  

With respect to the appellant's argument that the Veteran's 
lipoma caused or contributed to his development of gastric 
cancer, even were the lipoma determined to be related to the 
Veteran's in-service exposure to Agent Orange, there is no 
probative evidence demonstrating that the lipoma, which was 
excised in June 1994, caused or contributed to the Veteran's 
death in May 1995.  

While the appellant relates the Veteran's gastric cancer and his 
lipoma to his cause of death, including as a result of in-service 
exposure to herbicide agents, her opinion is not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional); Buchanan 
v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is 
one type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself).  The appellant is 
not competent to provide the medical nexus, and a medical 
professional has not related the Veteran's death to exposure to 
Agent Orange in service, or to his lipoma.  Thus, the Veteran's 
lay assertions are not competent or sufficient, and for this 
reason carry little probative weight.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

With no probative evidence relating the Veteran's gastric cancer 
to his in-service exposure to herbicide agents, and no probative 
evidence relating the Veteran's lipoma to his cause of death, the 
Board concludes that service connection for the cause of the 
Veteran's death as directly related to exposure to herbicide 
agents, and as related to his lipoma, is not warranted.

Turning next to the issue of whether the Veteran's gastric cancer 
was directly related to his active service, the Board finds no 
evidence demonstrating such a relationship.  The Veteran's 
service treatment records do not show that he developed tumors or 
any chronic gastric conditions while in service, nor is there 
medical evidence of these conditions for more than 18 years after 
his separation from service.  

Similarly, the Veteran's service treatment records do not show 
that he developed COPD or any other chronic pulmonary disorder 
during service, nor is there any medical evidence of COPD or 
other pulmonary disorder for many years after his separation from 
service.  Thus, there is no evidence supporting a finding that 
the Veteran's COPD was related to his active service.

Turning lastly to the issue of whether the Veteran's service-
connected diabetes mellitus caused or contributed to his death, 
the Board finds no probative evidence supporting a relationship 
between the Veteran's diabetes mellitus and his death.  The June 
2010 VA examiner determined that the Veteran's diabetes mellitus 
did not play a role in his death, and more specifically, 
determined that the diabetes mellitus did not contribute 
substantially or materially to the Veteran's cachexia or 
emaciation, both of which were caused by the Veteran's gastric 
adenocarcinoma and metastatic abdominal carcinomatosis.  
Following the Veteran's partial gastrectomy in 1988 to late 1994, 
he lost approximately 90 pounds.  He was on the same dose of 
medication for his diabetes mellitus when he was diagnosed with 
gastric cancer as when he died of cachexia of malignancy caused 
by his carcinomatosis, indicating that his diabetes mellitus did 
not worsen over that time period.  Additionally, his diabetes 
mellitus did not combine with other factors to cause the 
Veteran's death.  The Veteran's diabetes mellitus did not cause 
debilitating effects or general impairment of health to an extent 
that it rendered the Veteran materially less capable or resisting 
the effects of his gastric carcinomatosis, and/or eventual 
cachexia and emaciation.  His diabetes mellitus was not of such a 
severity as to have a material influence in accelerating death.  
The severity of the Veteran's diabetes mellitus was not 
progressive or debilitating, as his dose of medication was not 
increased in the years that he was treated for diabetes.  Given 
the June 2010 examiner's findings, there is no probative evidence 
demonstrating a relationship between the Veteran's diabetes 
mellitus and his cause of death.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, there is no clinical evidence of treatment for or 
complaints related to gastric cancer during the Veteran's period 
of active service.  Additionally, there is in this case no 
probative evidence establishing a medical nexus between military 
service and the Veteran's cause of death, as discussed above.  
Thus, service connection for the cause of the Veteran's death is 
not warranted.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


